Exhibit 10.11

UNCONDITIONAL GUARANTY AND SECURITY AGREEMENT

          This Unconditional Guaranty and Security Agreement (as the same may be
supplemented, modified, amended, restated or replaced from time to time in the
manner provided herein, this “Guaranty”) is entered into as of
                 , by                  (“Guarantor”), in favor
of                               (each a “Lender” and collectively, the
“Lenders”).

RECITALS

          A. Concurrently herewith, the Lenders and TRUEYOU.COM, INC., a
Delaware corporation (“Borrower”), are entering into certain Notes dated of even
date herewith (as amended, restated, or otherwise modified from time to time,
the “Notes”) pursuant to which Lenders have agreed to make certain advances of
money and to extend certain financial accommodations to Borrower (collectively,
the “Loans”), subject to the terms and conditions set forth therein. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Note.

          B. In consideration of the agreement of Lenders to make the Loans to
Borrower under the Notes, Guarantor is willing to guaranty the full payment and
performance by Borrower of all of the Borrower’s obligations under the Notes and
all of its obligations thereunder and under the other Documents, and to secure
all of the Borrower’s obligations under the Notes and all of its obligations
hereunder (“Obligations”) and thereunder with the grant of a continuing security
interest in all of its personal assets and property, all as further set forth
herein.

          C. Guarantor is a subsidiary of Borrower and will obtain substantial
direct and indirect benefit from the Loans made by Lenders to Borrower under the
Notes.

          Now, Therefore, to induce Lenders to enter into the Notes, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby
represents, warrants, covenants and agrees as follows:

          Section 1. Guaranty and Grant of Security Interest.

                    1.1 Unconditional Guaranty of Payment. In consideration of
the foregoing, Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lenders the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of all Obligations.
The Lenders in their sole and absolute discretion shall be entitled to demand
payment of the Obligations (in whole at any time, or in part from time to time)
from the Guarantor upon the occurrence and during the continuance of any
non-payment or other default under the Note or any other Document, which
defaults shall also include (without limitation) any “Default” or “Event of
Default” under (and as defined in) the Senior Security

--------------------------------------------------------------------------------



Agreement (as defined below) or any “Related Agreement” (as defined therein). If
the Lenders make such a demand: (a) any and all principal, interest and other
Obligations outstanding or accrued shall be deemed to be immediately due and
payable in full (or for the item(s) in the amount(s) demanded if a partial
demand was made), all without presentment, protest, demand or notice of any
kind, all of which are hereby absolutely, unconditionally, irrevocably and
expressly waived forever by the Guarantor (and in the case of a partial demand,
without in any way affecting any of the Guarantors’ obligations with respect to
the balance of the Obligations not demanded); and (b) the Guarantor shall
immediately pay to the Lenders the amount demanded in full.

                    1.2 Separate Obligations. These obligations are independent
of any obligations of the Borrower or any other guarantor and separate actions
may be brought against Guarantor (whether or not action is brought against
Borrower or any other guarantor, Borrower or any other guarantor is joined in or
a party to the action or the Note is produced in any action).

                    1.3 Grant of Security Interest. As security for the timely
and full payment and satisfaction of any and all of the Obligations of the
Borrower under the Notes and the obligations of the Guarantor hereunder, the
Guarantor hereby absolutely, unconditionally and irrevocably pledges, assigns,
conveys, mortgages, transfers and delivers to the Lenders (and to any collateral
agent they may designate), and grants to the Lenders (and to any collateral
agent they may designate) a continuing security interest in and to, the “Laurus
Collateral” as defined below (including, without limitation, any and all
accounts, instruments, chattel paper, documents of title and trust receipts (and
the goods covered thereby, wherever located), letter of credit rights, financial
assets, investment property, securities, securities accounts and security
entitlements, deposit accounts, contract rights, inventory, equipment, fixtures
and other goods, warranties, casualty and other insurance policies and rights,
commercial tort claims and other litigation claims and rights, tradenames,
software, payment intangibles, and other general intangibles of such Guarantor,
and any and all computer programming data and other books and records of such
Guarantor), in each case whether now or hereafter existing, acquired or created
and wherever located, whether any of the foregoing items is now or hereafter
owned beneficially or of record and whether now or hereafter owned individually,
jointly or otherwise, together with the products and proceeds thereof, all
collections, payments and other distributions and realizations with respect
thereto, any and all other rights, powers, privileges, remedies and interests of
such Guarantor therein, thereto or thereunder, and any and all renewals,
substitutions, modifications and extensions of any and all of the items in the
foregoing subsections (collectively, the “Collateral”). “Laurus Collateral”
shall mean the “Collateral” granted under (and as defined in) the Master
Security Agreement by and among the Guarantor, the Borrower and the other
subsidiaries of the Borrower dated as of July 11, 2006 (as the same may have
been and hereafter may be supplemented, modified, amended, restated or replaced
from time to time in the manner provided therein, the “Senior Security
Agreement”), in favor of Laurus Master Fund, Ltd. (“Laurus”). Guarantor
acknowledges that Laurus has been appointed to act as the Lenders’ collateral
agent with respect to the Collateral pledged hereunder pursuant to the
Intercreditor and Collateral Agency Agreement dated as of the date hereof (as
the same may be supplemented, modified, amended, restated or replaced from time
to time in the manner provided therein, the “Collateral Agency Agreement”), and
acknowledges and agrees that Laurus shall have no duties or liability beyond
those (if any) described in the Collateral Agency Agreement.

2

--------------------------------------------------------------------------------



                    1.4 Rights and Remedies to the Collateral, Etc. This
Guaranty shall be governed by and construed in accordance with Sections 3
through 13 of the Master Security Agreement, and the Lenders shall have (in
addition to those granted by the UCC and other applicable law) all of the
rights, powers, privileges, remedies and interests granted to “Laurus” as the
secured party thereunder, which Sections are hereby incorporated by reference as
if fully set forth herein, in each case as if (a) the Guarantor were an
“Assignor”, (b) the Lenders and/or their collateral agent collectively were
“Laurus”, (c) this Guaranty were the “Master Security Agreement”, (d) the Senior
Subordinated Note were the “Note”, (e) a non-payment or other default under the
Note or any other Financing Document were a “Default” or “Event of Default”, (f)
the Financing Documents were the “Related Agreements”, (g) the Obligations of
the Borrower and the Guarantor’s obligators hereunder were the “Obligations”
referred to in those Sections, and (h) the Collateral was the “Collateral”
referred to in those incorporated Sections. To the extent not inconsistent with
the preceding, this Agreement also shall be governed by and construed in
accordance with the provisions of the Senior Subsidiary Guaranty from the
Guarantor in favor of Laurus dated as of July 11, 2006 (as the same may have
been and hereafter may be supplemented, modified, amended, restated or replaced
from time to time in the manner provided therein, the “Senior Subsidiary
Guaranty”), which provisions are hereby incorporated by reference as if fully
set forth herein, in each case as if (a) the Guarantor were a “Guarantor”, and
(b) each Lender were the “Lender” referred to in those incorporated provisions.

                    1.5 Acceptance; Financing Statements. The Guarantor hereby
absolutely, unconditionally, irrevocably and expressly waives forever acceptance
and notice of any acceptance of this Guaranty or any other Financing Document.
By accepting this Guaranty, each Lender agrees to be bound by all of the
agreements and other terms and provisions applicable to the Lenders contained
herein (whether as a Lender or a “party”) and acknowledges and agrees that it is
a party hereto for such contractual purposes (but without making any Lender or
their collateral agent in any way liable or responsible for any of the
obligations of the Guarantor hereunder). The Guarantor hereby acknowledges and
agrees that, prior to the execution of this Agreement, the Guarantor reviewed
the initial UCC financing statements respecting the Collateral prepared by the
Lenders and authorized the Lenders to file them (i.e., “prefile”) in such
jurisdictions as the Lenders deemed necessary or desirable, and the Guarantor
hereby confirms and ratifies the authority of the Lenders to make each such
filing, which may name the Lenders and/or their collateral agent as secured
party.

          Section 2. Representations and Warranties.

          Guarantor hereby represents and warrants to the Lenders that:

                    (a) Guarantor (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware; (ii) is
duly qualified to do business and is in good standing in every jurisdiction
where the nature of its business requires it to be so qualified (except where
the failure to so qualify would not have a material adverse effect on
Guarantor’s condition, financial or otherwise, or on Guarantor’s ability to pay
or perform the obligations hereunder); and (iii) has all requisite power and
authority to execute and deliver this Guaranty and each Document executed and
delivered by Guarantor pursuant to the Note or this Guaranty and to perform its
obligations thereunder and hereunder.

3

--------------------------------------------------------------------------------



                    (b) The execution, delivery and performance by Guarantor of
this Guaranty (i) are within Guarantor’s powers and have been duly authorized by
all necessary action; (ii) do not contravene Guarantor’s charter documents or
any law or any contractual restriction binding on or affecting Guarantor or by
which Guarantor’s property may be affected; (iii) do not require any
authorization or approval or other action by, or any notice to or filing with,
any governmental authority or any other Person under any indenture, mortgage,
deed of trust, lease, agreement or other instrument to which Guarantor is a
party or by which Guarantor or any of its property is bound, except such as have
been obtained or made; and (iv) do not result in the imposition or creation of
any Lien upon any property of Guarantor.

                    (c) This Guaranty is a valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except as
the enforceability thereof may be subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors generally.

                    (d) There is no action, suit or proceeding affecting
Guarantor pending or threatened before any court, arbitrator, or governmental
authority, domestic or foreign, which may have a material adverse effect on the
ability of Guarantor to perform its obligations under this Guaranty.

                    (e) Guarantor’s obligations hereunder are not subject to any
offset or defense against Lenders or Borrower of any kind.

          Section 3. General Waivers. The Guarantor covenants and agrees that
its guaranty hereunder is a continuing guaranty of the full and timely payment
and satisfaction of the Obligations, and not a guaranty of collectibility only,
in each case whether the Obligations are now or hereafter existing, acquired or
created, and irrespective of the fact that from time to time monies may be
advanced, repaid and readvanced, this Guaranty may not be revoked or terminated
by the Guarantor until such time as the Obligations shall have been fully paid
and satisfied, and each of the Guarantor’s obligations hereunder are and shall
be absolute, irrevocable and unconditional and shall survive and remain and
continue in full force and effect in accordance with their respective terms and
provisions. Without in any way limiting the foregoing, Guarantor hereby
absolutely, unconditionally and irrevocably waives each of the following:

                    (a) Any right to require Lenders to (i) proceed against
Borrower or any other Person, (ii) proceed against or exhaust any security or
(iii) pursue any other remedy. Lenders may exercise or not exercise any right or
remedy they has against Borrower or any security it holds without affecting
Guarantor’s liability hereunder.

                    (b) Any defenses from disability or any invalidity,
illegality, non-binding effect or unenforceability (in whole or in part) for any
reason whatsoever of the Note or any other Document or other defense of Borrower
or any other guarantor or from the impairment, reduction, release, subordination
or cessation of any liabilities of or any security interest in any collateral
granted by the Borrower or any other guarantor.

4

--------------------------------------------------------------------------------



                    (c) Any setoff, defense or counterclaim of the Guarantor,
the Borrower or any other guarantor against Lenders.

                    (d) Any defense from the absence, impairment or loss of any
right of reimbursement or subrogation or any other rights against Borrower.
Until Borrower’s obligations to Lenders have been fully paid, Guarantor shall
not exercise or enforce any right of subrogation, contribution or reimbursement
or other similar rights against Borrower or any other guarantor.

                    (e) Any right to enforce any remedy that Lenders has against
Borrower.

                    (f) Any rights to participate in any security held by
Lenders.

                    (g) Any notice of acceptance, demands for performance,
notices of nonperformance or of new or additional indebtedness incurred by
Borrower to Lenders, or any other notice whatsoever. Guarantor is responsible
for being and keeping itself informed of Borrower’s financial condition.

                    (h) The benefit of any act or omission by Lenders which
directly or indirectly results in or aids the discharge (in whole or in part) of
Borrower or any other guarantor from any of the Obligations by operation of law
or otherwise.

          Section 4. Reinstatement. Notwithstanding any provision of the Notes
to the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Lenders shall continue if and to the extent that for
any reason any payment by or on behalf of Guarantor or Borrower is rescinded or
must be otherwise restored by Lenders, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any such payment must be rescinded or
restored shall be made by Lenders in their sole discretion; provided, however,
that if Lenders choose to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Lenders from all costs and
expenses (including, without limitation, reasonable attorneys’ fees) of such
litigation. To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.

          Section 5. No Waiver; Amendments. No failure on the part of Lenders to
exercise, no delay in exercising and no course of dealing with respect to, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. This Guaranty may
not be amended or modified except by written agreement between Guarantor and
Lenders, and no consent or waiver hereunder shall be valid unless in writing and
signed by Lenders.

          Section 6. Compromise and Settlement. No compromise, settlement,
release, renewal, extension, indulgence, change in, waiver or modification of
any of the Obligations or the release or discharge of Borrower from the
performance of any of the Obligations shall release or discharge Guarantor from
this Guaranty or the performance of the obligations hereunder.

5

--------------------------------------------------------------------------------



          Section 7. Notice. Any notice or other communication herein required
or permitted to be given shall be in writing and may be delivered in person or
sent by facsimile transmission, overnight courier, or by United States mail,
registered or certified, return receipt requested, postage prepaid and addressed
as follows:

 

 

 

 

 

If to Guarantor:

 

Klinger Advanced Aesthetics, Inc.

 

 

 

501 Merritt 7, 5th Floor

 

 

 

Norwalk, Connecticut 06831

 

 

 

Fax No.: 203-295-2102

 

 

 

 

 

 

 

If to Lenders:

 

 

 

 

 

 

 

North Sound Legacy International Ltd.

 

 

 

20 Horseneck Lane

 

 

 

Greenwich, CT 06830

 

 

 

Facsimile: 203-340-5701

 

 

 

 

 

 

 

North Sound Legacy Institutional Fund LLC

 

 

 

20 Horseneck Lane

 

 

 

Greenwich, CT 06830

 

 

 

Facsimile: 203-340-5701

 

 

 

 

 

 

 

Seapine Investments LLC

 

 

 

c/o Kidd & Company, LLC

 

 

 

10 Glenville Street

 

 

 

Greenwich, CT 06831

 

 

 

Facsimile: 203-661-1839

 

 

 

 

 

 

 

Andrew D. Lipman

 

 

 

c/o Kidd & Company, LLC

 

 

 

10 Glenville Street

 

 

 

Greenwich, CT 06831

 

 

 

Facsimile: 203-661-1839

or at such other address as may be substituted by notice given as herein
provided. Every notice, demand, request, consent, approval, declaration or other
communication hereunder shall be deemed to have been duly given or served on the
date on which personally delivered or sent by facsimile transmission or three
business days after the same shall have been deposited in the United States
mail. If sent by overnight courier service, the date of delivery shall be deemed
to be the next Business Day after deposited with such service.

          Section 8. Entire Agreement. This Guaranty constitutes and contains
the entire agreement of the parties and supersedes any and all prior and
contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Lender, whether written or oral, respecting
the subject matter hereof.

6

--------------------------------------------------------------------------------



          Section 9. Severability. If any provision of this Guaranty is held to
be unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Lenders to the extent possible. In any event, all other provisions of this
Guaranty shall be deemed valid and enforceable to the full extent possible under
applicable law.

          Section 10. Payment of Expenses. Guarantor shall pay, promptly on
demand, all Expenses incurred by Lenders in defending and/or enforcing this
Guaranty. For purposes hereof, “Expenses” shall mean costs and expenses
(including reasonable fees and disbursements of any law firm) for defending
and/or enforcing this Guaranty (including those incurred in connection with
appeals or proceedings by or against any Guarantor under the United States
Bankruptcy Code, or any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, compositions, extensions generally
with its creditors, or proceedings seeking reorganization, arrangement, or other
relief).

          Section 11. Assignment. This Guaranty shall be binding upon and inure
to the benefit of Guarantor and Lenders and their respective successors and
assigns.

          Section 12. Governing Law. THIS GUARANTY SHALL BE DEEMED TO HAVE BEEN
DELIVERED AT AND SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
OTHER THAN THOSE CONFLICT OF LAW RULES THAT WOULD DEFER TO THE SUBSTANTIVE LAWS
OF ANY OTHER JURISDICTION.

          Section 13. Venue. GUARANTOR IRREVOCABLY CONSENTS THAT ANY LEGAL
ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING
TO THIS GUARANTY DOCUMENTS, MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK
LOCATED IN NEW YORK, NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. GUARANTOR, BY THE EXECUTION AND DELIVERY OF THIS
GUARANTY, EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION AND PROPER VENUE OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDING, AND FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT,
SUMMONS, NOTICE OR OTHER PROCESS RELATING TO SUCH ACTION OR PROCEEDING BY
DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER PROVIDED FOR IN THIS
AGREEMENT. GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR
DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR BASIS.
GUARANTOR SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY
DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW
YORK UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF
NEW YORK. NOTHING IN THIS GUARANTY SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO
ANY EXTENT THE RIGHT OF LENDERS TO COMMENCE LEGAL

7

--------------------------------------------------------------------------------



PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY JURISDICTION OR TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

          Section 14. Waiver of Jury Trial. GUARANTOR AND LENDERS (BY THEIR
ACCEPTANCE HEREOF) EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY AGREEMENT, INSTRUMENT
OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH OR THEREWITH,
INCLUDING THE FINANCING DOCUMENTS.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------